IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 01-10096
                                     Summary Calendar



UNITED STATES OF AMERICA,
                                                            Plaintiff-Appellee,
                                             versus

SHELBY LEE DANIELS,

                                                            Defendant-Appellant.
                   _________________________________________

                      Appeal from the United States District Court
                          for the Northern District of Texas
                           USDC No. 3:92-CR-29-ALL-H
                   _________________________________________
                                  October 15, 2001

Before POLITZ, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*
       Shelby Lee Daniels, federal prisoner #22481-077, appeals the trial court’s

denial of his Fed. R. Crim. P. 12(b)(2) motion to dismiss the indictment. This

motion was filed after Daniels had noticed his appeal from the judgment of

conviction. Daniels’ timely notice of appeal divested the district court of



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
jurisdiction to address the Fed. R. Crim. P. 12(b)(2) motion.1 Accordingly, the
district court’s rejection of the motion to dismiss the indictment is AFFIRMED.




      1
       United States v. Hitchmon, 602 F.2d 689 (5th Cir. 1979)(en banc).
                                             2